DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 10 are objected to because of the following informalities:
In claims 2 and 10, “remains in within the tailgating range” should be “remains [[in]] within the tailgating range”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 2, 6-8, 10, and 14-15 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited functions.  Such claim limitations are:
“a first unit configured to emit yellow light and a second unit configured to emit red light
“a coupler… configured for engaging the vehicle to couple the notification module to the vehicle” in claims 6, 8 and 14
“a fastener configured for engaging an exterior surface of the vehicle” in claim 7-8 and 15
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a first unit configured to emit yellow light and a second unit configured to emit red light” : applicant discloses that, “The first unit 22 comprises a yellow light emitting diode 26, and the second unit 24 comprises a red light emitting diode 28” (See at least Page 4, lines 21-24, in applicant’s specification). The corresponding units 22 and 24 are also clearly illustrated as LEDs in at least Figs. 2 and 6. This is adequate structure to perform the claimed functions. No 112(b) rejection is given.
“a coupler… configured for engaging the vehicle to couple the notification module to the vehicle” : applicant discloses that, “A coupler 30 that is engaged to the notification module 14 is configured to engage the vehicle 16 to couple the notification module 14 to the vehicle 16. The coupler 30 comprise at least one of a base 32 and a fastener 38. The base is configured to support the notification module 14 on an interior surface 34 of the vehicle 16 proximate to a rear window 36 of the vehicle 16, as shown in Figure 5” (See at least Page 4, lines 26-30, in applicant’s specification). Fig. 1 of applicant’s disclosure clearly shows a base indicated by coupler 30. However, it is not clear exactly 
“a fastener configured for engaging an exterior surface of the vehicle” : In applicant’s specification, applicant discloses that, “The fastener 38 is configured to engage an exterior surface 40 of the vehicle 16, as shown in Figure 6, to couple the notification module 14 to the vehicle” (See at least Page 4, line 30-Page 5, line 2). However, looking at symbol 38 in Fig. 6, it is not clear what exactly is performing the fastening operation. That is to say that one of ordinary skill in the art would not be able to determine, from Fig. 6 and the disclosure, whether the fastener 38 is an adhesive material, a nail or screw, a metal housing mounted on the vehicle, or something other form entirely. Therefore, the specification does not provide adequate structure to perform the claimed function of engaging an exterior surface of the vehicle and a 112(b) rejection is given in the section of this office action entitled “Claim Rejections – 35 USC 112”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 and 14-15 contain limitations which invoke 35 USC 112(f), but for which the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. These limitations are as follows:
“a coupler… configured for engaging the vehicle to couple the notification module to the vehicle” in claims 6, 8 and 14 : applicant discloses that, “A coupler 30 that is engaged to the notification module 14 is configured to engage the vehicle 16 to couple the notification module 14 to the vehicle 16. The coupler 30 comprise at least one of a base 32 and a fastener 38. The base is configured to support the notification module 14 on an interior surface 34 of the vehicle 16 proximate to a rear window 36 of the vehicle 16, as shown in Figure 5” (See at least Page 4, lines 26-30, in applicant’s specification). Fig. 1 of applicant’s disclosure clearly shows a base indicated by coupler 30. However, it is not clear exactly how the base adheres or attaches to the vehicle. That is to say, it is unclear from the description of the coupler 30 whether the coupler is a base attached to the vehicle or whether the base itself is not attached, but some other undisclosed component of the coupler is attached. This is relevant because if the base is not 
“a fastener configured for engaging an exterior surface of the vehicle” in claims 7-8 and 15 : In applicant’s specification, applicant discloses that, “The fastener 38 is configured to engage an exterior surface 40 of the vehicle 16, as shown in Figure 6, to couple the notification module 14 to the vehicle” (See at least Page 4, line 30-Page 5, line 2). However, looking at symbol 38 in Fig. 6, it is not clear what exactly is performing the fastening operation. That is to say that one of ordinary skill in the art would not be able to determine, from Fig. 6 and the disclosure, whether the fastener 38 is an adhesive material, a nail or screw, a metal housing mounted on the vehicle, or something other form entirely. Therefore, the specification does not provide adequate structure to perform the claimed function of engaging an exterior surface of the vehicle.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of detecting a vehicle following a host vehicle and notifying the driver of the vehicle following the host vehicle. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using:
Regarding claim 1, applicant recites A tailgating detection and notification assembly comprising: 
a sensor configured to be mountable to a vehicle such that the sensor is rear facing, the sensor being proximity type wherein the sensor is configured for detecting entry of a following vehicle into a tailgating range; and 
a notification module comprising a microprocessor and a display, the notification module being configured to be mountable to the vehicle such that the display is rear facing, the microprocessor being operationally coupled to the sensor and the display such that the microprocessor is positioned for selectively actuating the display upon receipt of a signal from the sensor when the following vehicle enters into the tailgating range wherein the display is configured for selectively presenting a tailgating notification to a driver of the following vehicle.
The claim recites a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is 
The above claim steps are directed to the concept of detecting a vehicle following a host vehicle and notifying the driver of the vehicle following the host vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. A user could mentally detect a vehicle that is following the user’s vehicle at a certain distance and signal to the driver of the following vehicle manually. The step of displaying is insignificant extra-solution activity and does not remove the claimed invention from this grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a microprocessor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, displaying using the display is insignificant extra-solution activity which does not serve to integrate the claimed invention into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The microprocessor is described in at least Page 2, lines 15-20; Page 4, lines 4-8 and 14-20; and Page 5, lines 6-16 of applicant’s specification as merely a general purpose computer. Therefore these 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The tailgating detection and notification assembly of claim 1, wherein the display comprises a first unit configured to emit yellow light and a second unit configured to emit red light such that the microprocessor is positioned for selectively actuating the first unit when the following vehicle enters into the tailgating range and for selectively actuating the second unit when the following vehicle remains in within the tailgating range for a preset length of time.


Regarding claim 3, applicant recites The tailgating detection and notification assembly of claim 2, wherein the first unit is configured for intermittent illumination.
However, emitting intermittent light in response to detecting the vehicle, which is equivalent to outputting the judicial exception of detecting the vehicle, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The tailgating detection and notification assembly of claim 2, wherein the first unit comprises a yellow light emitting diode.
However, emitting light in response to detecting the vehicle, which is equivalent to outputting the judicial exception of detecting the vehicle, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application. Changing the type of light does not change this interpretation.

Regarding claim 5, applicant recites The tailgating detection and notification assembly of claim 2, wherein the second unit comprises a red light emitting diode.
However, emitting light in response to detecting the vehicle, which is equivalent to outputting the judicial exception of detecting the vehicle, is insignificant extra-solution activity, 

Regarding claim 6, applicant recites The tailgating detection and notification assembly of claim 1, further including a coupler engaged to the notification module and configured for engaging the vehicle to couple the notification module to the vehicle.
However, the additional features recited do not serve to integrate the judicial exception into a practical application since the coupler is recited so broadly that it does not place any limitations on practicing the abstract idea of the independent claim. This is particularly because, without specificity, “coupling” can refer to electrical or mechanical coupling, and could comprise something as trivial as transferring data.

Regarding claim 9, applicant recites A tailgating detection and notification assembly and vehicle combination comprising: 
a vehicle; 
a sensor selectively mountable to the vehicle such that the sensor is rear facing, the sensor being proximity type wherein the sensor is configured for detecting entry of a following vehicle into a tailgating range; and 
a notification module comprising a microprocessor and a display, the notification module being selectively mountable to the vehicle such that the display is rear facing, the microprocessor being operationally coupled to the sensor and the display such that the microprocessor is positioned for selectively actuating the display upon receipt of a signal from the sensor when the following vehicle enters into the tailgating range wherein the display is configured for selectively presenting a tailgating notification to a driver of the following vehicle.
The claim recites a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of detecting a vehicle following a host vehicle and notifying the driver of the vehicle following the host vehicle, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. A user could mentally detect a vehicle that is following the user’s vehicle at a certain distance and signal to the driver of the following vehicle manually. The step of displaying is insignificant extra-solution activity and does not remove the claimed invention from this grouping (Prong one: YES, recites an abstract idea).
Other than reciting the use of a microprocessor, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, displaying using the display is insignificant extra-solution activity which does not serve to integrate the claimed invention into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
 microprocessor is described in at least Page 2, lines 15-20; Page 4, lines 4-8 and 14-20; and Page 5, lines 6-16 of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 10, applicant recites The tailgating detection and notification assembly of claim 9, wherein the display comprises a first unit configured to emit yellow light and a second unit configured to emit red light such that the microprocessor is positioned for selectively actuating the first unit when the following vehicle enters into the tailgating range and for selectively actuating the second unit when the following vehicle remains in within the tailgating range for a preset length of time.
However, emitting light in response to detecting the vehicle, which is equivalent to outputting the judicial exception of detecting the vehicle, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites The tailgating detection and notification assembly and vehicle combination of claim 10, wherein the first unit is configured for intermittent illumination.
However, emitting intermittent light in response to detecting the vehicle, which is equivalent to outputting the judicial exception of detecting the vehicle, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The tailgating detection and notification assembly and vehicle combination of claim 10, wherein the first unit comprises a yellow light emitting diode.


Regarding claim 13, applicant recites The tailgating detection and notification assembly and vehicle combination of claim 10, wherein the second unit comprises a red light emitting diode.
However, emitting light in response to detecting the vehicle, which is equivalent to outputting the judicial exception of detecting the vehicle, is insignificant extra-solution activity, and therefore is not adequate to integrate the judicial exception into a practical application. Changing the type of light does not change this interpretation.

Regarding claim 14, applicant recites The tailgating detection and notification assembly and vehicle combination of claim 9, further including a coupler engaged to the notification module and configured for engaging the vehicle to couple the notification module to the vehicle.
However, the additional features recited do not serve to integrate the judicial exception into a practical application since the coupler is recited so broadly that it does not place any limitations on practicing the abstract idea of the independent claim. This is particularly because, without specificity, “coupling” can refer to electrical or mechanical coupling, and could comprise something as trivial as transferring data.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7, 9-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schober (US 20070159311 A1), hereinafter referred to as Schober.
Regarding claim 1, Schober discloses A tailgating detection and notification assembly (See at least Fig. 1 in Schober: Schober discloses that an automobile device utilizes a Doppler Radar Speed Sensor to determine speed and distance of a following vehicle and based upon programmed algorithms notifies the following driver (as well as the occupied vehicles driver on a dashboard display) information about safe following distance [See at least Schober, 0018]. Schober further discloses that the occupied vehicle’s driver is notified via a dashboard display and that the following driver is notified via an externally mounted display [See at least Schober, 0018]) comprising: 
a sensor configured to be mountable to a vehicle such that the sensor is rear facing, the sensor being proximity type (See at least Fig. 1 in Schober: Schober discloses that emitter/receiver B is a rear-facing proximity sensor [See at least Schober, 0022]) wherein the sensor is configured for detecting entry of a following vehicle into a tailgating range (See at least Fig. 1 in Schober: Schober discloses that rearward facing sensor (B) is configured to measure the distance between vehicle A and any vehicle traveling behind vehicle A within the sensor measurement range of the sensors [See at least Schober, 0026]. Also see at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle and the driver of the own vehicle [See at least Schober, 0027]); and 
a notification module comprising a microprocessor and a display (See at least Fig. 2 in Schober: Schober discloses that spatial separation apparatus 100 comprises controller 110 and display 120, where the display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that apparatus 100 may also include a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) [See at least Schober, 0029]. Schober discloses that the same LED display result may be indicated on both the in car and rear LED displays [See at least Schober, 0033]), the notification module being configured to be mountable to the vehicle such that the display is rear facing (See at least Fig. 2 in Schober: Schober discloses that display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) outputs the same warning to the driver of the own vehicle [See at least Schober, 0018, 0029 and 0033]. It will be appreciated that, for each driver to see the respective display directed at them, each display must be rear-facing), the microprocessor being operationally coupled to the sensor and the display such that the microprocessor is positioned for selectively actuating the display upon receipt of a signal from the sensor when the following vehicle enters into the tailgating range wherein the display is configured for selectively presenting a tailgating notification to a driver of the following vehicle (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle by illuminating a light on the display 120 [See at least Schober, 0027]. Schober further discloses that the code to control this method is stored in controller 110 [See at least Schober, 0023]).

Regarding claim 2, Schober discloses The tailgating detection and notification assembly of claim 1, wherein the display comprises a first unit configured to emit yellow light (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]) and a second unit configured to emit red light (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]) such that the microprocessor is positioned for selectively actuating the first unit when the following vehicle enters into the tailgating range and for selectively actuating the second unit when the following vehicle remains in within the tailgating range (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 monitors the separation distance and issues warnings as predetermined separation distances are crossed by vehicles, choosing between unsafe (yellow), hazardous (red), or collision imminent (blinking red) modes, among other possible configurations [See at least Schober, 0027]) for a preset length of time (Schober discloses that as the following vehicle moves progressively closer to the own vehicle, different colored lights are illuminated in succession [See at least Schober, 0027]. Schober further discloses that the sensor will take measurements and send them to the controller for processing and determining if the measured distance is within one of the safety zones between about 200 times per second and about 1000 times per second [See at least Schober, 0033]. It will therefore be appreciated that, in the scenarios in which the following vehicle approaches closer and causes the display to cycle through multiple different colored lights in succession, that the following vehicle will have been within the tailgating range for more time than the predetermined sensor measurement time).

Regarding claim 4, Schober discloses The tailgating detection and notification assembly of claim 2, wherein the first unit comprises a yellow light emitting diode (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]. Schober further discloses that the lights of display device 120 may be LEDs [See at least Schober, 0025]).  

Regarding claim 5, Schober discloses The tailgating detection and notification assembly of claim 2, wherein the second unit comprises a red light emitting diode (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]. Schober further discloses that the lights of display device 120 may be LEDs [See at least Schober, 0025]).

Regarding claim 6, Schober discloses The tailgating detection and notification assembly of claim 1, further including a coupler engaged to the notification module and configured for engaging the vehicle to couple the notification module to the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]).  

Regarding claim 7, Schober discloses The tailgating detection and notification assembly of claim 6, wherein the coupler comprises at least one of a base configured for supporting the notification module on an interior surface of the vehicle proximate to a rear window of the vehicle and a fastener configured for engaging an exterior surface of the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]).

Regarding claim 9, Schober discloses A tailgating detection and notification assembly and vehicle combination (See at least Fig. 1 in Schober: Schober discloses that an automobile device utilizes a Doppler Radar Speed Sensor to determine speed and distance of a following vehicle and based upon programmed algorithms notifies the following driver (as well as the occupied vehicles driver on a dashboard display) information about safe following distance [See at least Schober, 0018]. Schober further discloses that the occupied vehicle’s driver is notified via a dashboard display and that the following driver is notified via an externally mounted display [See at least Schober, 0018]) comprising:
a vehicle (See at least Fig. 1 in Schober: Schober discloses that the special separation apparatus 100 from Fig. 2 is mounted onboard vehicle A in Fig. 1 [See at least Schober, 0026]); 
a sensor selectively mountable to the vehicle such that the sensor is rear facing, the sensor being proximity type (See at least Fig. 1 in Schober: Schober discloses that emitter/receiver B is a rear-facing proximity sensor [See at least Schober, 0022])  wherein the sensor is configured for detecting entry of a following vehicle into a tailgating range (See at least Fig. 1 in Schober: Schober discloses that rearward facing sensor (B) is configured to measure the distance between vehicle A and any vehicle traveling behind vehicle A within the sensor measurement range of the sensors [See at least Schober, 0026]. Also see at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle and the driver of the own vehicle [See at least Schober, 0027]); and 
a notification module comprising a microprocessor and a display (See at least Fig. 2 in Schober: Schober discloses that spatial separation apparatus 100 comprises controller 110 and display 120, where the display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that apparatus 100 may also include a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) [See at least Schober, 0029]. Schober discloses that the same LED display result may be indicated on both the in car and rear LED displays [See at least Schober, 0033]), the notification module being selectively mountable to the vehicle such that the display is rear facing (See at least Fig. 2 in Schober: Schober discloses that display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) outputs the same warning to the driver of the own vehicle [See at least Schober, 0018, 0029 and 0033]. It will be appreciated that, for each driver to see the respective display directed at them, each display must be rear-facing), the microprocessor being operationally coupled to the sensor and the display such that the microprocessor is positioned for selectively actuating the display upon receipt of a signal from the sensor when the following vehicle enters into the tailgating range wherein the display is configured for selectively presenting a tailgating notification to a driver of the following vehicle (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle by illuminating a light on the display 120 [See at least Schober, 0027]. Schober further discloses that the code to control this method is stored in controller 110 [See at least Schober, 0023]).

Regarding claim 10, Schober discloses The tailgating detection and notification assembly of claim 9, wherein the display comprises a first unit configured to emit yellow light (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]) and a second unit configured to emit red light (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]) such that the microprocessor is positioned for selectively actuating the first unit when the following vehicle enters into the tailgating range and for selectively actuating the second unit when the following vehicle remains in within the tailgating range (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 monitors the separation distance and issues warnings as predetermined separation distances are crossed by vehicles, choosing between unsafe (yellow), hazardous (red), or collision imminent (blinking red) modes, among other possible configurations [See at least Schober, 0027]) for a preset length of time (Schober discloses that as the following vehicle moves progressively closer to the own vehicle, different colored lights are illuminated in succession [See at least Schober, 0027]. Schober further discloses that the sensor will take measurements and send them to the controller for processing and determining if the measured distance is within one of the safety zones between about 200 times per second and about 1000 times per second [See at least Schober, 0033]. It will therefore be appreciated that, in the scenarios in which the following vehicle approaches closer and causes the display to cycle through multiple different colored lights in succession, that the following vehicle will have been within the tailgating range for more time than the predetermined sensor measurement time).

Regarding claim 12, Schober discloses The tailgating detection and notification assembly and vehicle combination of claim 10, wherein the first unit comprises a yellow light emitting diode (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]. Schober further discloses that the lights of display device 120 may be LEDs [See at least Schober, 0025]).

Regarding claim 13, Schober discloses The tailgating detection and notification assembly and vehicle combination of claim 10, wherein the second unit comprises a red light emitting diode (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]. Schober further discloses that the lights of display device 120 may be LEDs [See at least Schober, 0025]).

Regarding claim 14, Schober discloses The tailgating detection and notification assembly and vehicle combination of claim 9, further including a coupler engaged to the notification module and configured for engaging the vehicle to couple the notification module to the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]).

Regarding claim 15, Schober discloses The tailgating detection and notification assembly and vehicle combination of claim 14, wherein the coupler comprises at least one of a base configured for supporting the notification module on an interior surface of the vehicle proximate to a rear window of the vehicle and a fastener configured for engaging an exterior surface of the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schober (US 20070159311 A1) in view of Boyer (US 20130321143 A1), hereinafter referred to as Boyer.
Regarding claim 3, Schober discloses The tailgating detection and notification assembly of claim 2.
However, Schober does not explicitly teach the tailgating detection and notification assembly wherein the first (yellow) unit is configured for intermittent illumination.
However, Boyer does teach a warning light notification assembly for a vehicle wherein the first (yellow) unit is configured for intermittent illumination (See at least Figs. 7A-B in Boyer: Boyer teaches that a vehicle is equipped with a device including a plurality of lamps 702, such as yellow LEDs, which are intended to be flashed to either identify the vehicle in which the flasher is mounted, or to alert anyone nearby that the vehicle may be moving, such as backing up [See at least Boyer, 0066]). Both Boyer and Schober teach yellow warning light notification systems for vehicles. However, only Boyer explicitly teaches where the yellow warning lights are configured to flash.


Regarding claim 8, Schober discloses A tailgating detection and notification assembly (See at least Fig. 1 in Schober: Schober discloses that an automobile device utilizes a Doppler Radar Speed Sensor to determine speed and distance of a following vehicle and based upon programmed algorithms notifies the following driver (as well as the occupied vehicles driver on a dashboard display) information about safe following distance [See at least Schober, 0018]. Schober further discloses that the occupied vehicle’s driver is notified via a dashboard display and that the following driver is notified via an externally mounted display [See at least Schober, 0018]) comprising: 
a sensor configured to be mountable to a vehicle such that the sensor is rear facing, the sensor being proximity type (See at least Fig. 1 in Schober: Schober discloses that emitter/receiver B is a rear-facing proximity sensor [See at least Schober, 0022]) wherein the sensor is configured for detecting entry of a following vehicle into a tailgating range (See at least Fig. 1 in Schober: Schober discloses that rearward facing sensor (B) is configured to measure the distance between vehicle A and any vehicle traveling behind vehicle A within the sensor measurement range of the sensors [See at least Schober, 0026]. Also see at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle and the driver of the own vehicle [See at least Schober, 0027]); 
a notification module comprising a microprocessor and a display (See at least Fig. 2 in Schober: Schober discloses that spatial separation apparatus 100 comprises controller 110 and display 120, where the display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that apparatus 100 may also include a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) [See at least Schober, 0029]. Schober discloses that the same LED display result may be indicated on both the in car and rear LED displays [See at least Schober, 0033]), the notification module being configured to be mountable to the vehicle such that the display is rear facing (See at least Fig. 2 in Schober: Schober discloses that display 120 outputs a light warning to the following vehicle [See at least Schober, 0027]. Schober further discloses that a dash mounted unit containing a visual LED display with, for example, 20 lights (7 green, 6 yellow, 7 red) outputs the same warning to the driver of the own vehicle [See at least Schober, 0018, 0029 and 0033]. It will be appreciated that, for each driver to see the respective display directed at them, each display must be rear-facing), the microprocessor being operationally coupled to the sensor and the display such that the microprocessor is positioned for selectively actuating the display upon receipt of a signal from the sensor when the following vehicle enters into the tailgating range wherein the display is configured for selectively presenting a tailgating notification to a driver of the following vehicle (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 may be programmed with a plurality of separation parameters, including a minimum separation parameter, such that when vehicle A is traveling 50 mph, the minimum rearward separation is 100 ft, and when sensor B measures that the rearward separation is 100 ft or less, then the spatial separation apparatus 100 may warn the driver of the following vehicle by illuminating a light on the display 120 [See at least Schober, 0027]. Schober further discloses that the code to control this method is stored in controller 110 [See at least Schober, 0023]), the display comprising a first unit configured for emitting yellow light (See at least Fig. 2 in Schober: Schober discloses that a yellow light may be illuminated in display 120 when the following vehicle encroaches closer than the minimum separation parameter from the rear of the own vehicle to an “unsafe” separation distance [See at least Schober, 0027]) and a second unit configured for emitting red light (See at least Fig. 2 in Schober: Schober discloses that when the following vehicle moves even closer, beyond the “unsafe” separation distance to a “hazardous” separation distance, then a red light may be illuminated in display 120 [See at least Schober, 0027]) such that the microprocessor is positioned for selectively actuating the first unit when the following vehicle enters into the tailgating range and for selectively actuating the second unit when the following vehicle remains in within the tailgating range (See at least Fig. 2 in Schober: Schober discloses that the spatial separation apparatus 100 monitors the separation distance and issues warnings as predetermined separation distances are crossed by vehicles, choosing between unsafe (yellow), hazardous (red), or collision imminent (blinking red) modes, among other possible configurations [See at least Schober, 0027]) for a preset length of time (Schober discloses that as the following vehicle moves progressively closer to the own vehicle, different colored lights are illuminated in succession [See at least Schober, 0027]. Schober further discloses that the sensor will take measurements and send them to the controller for processing and determining if the measured distance is within one of the safety zones between about 200 times per second and about 1000 times per second [See at least Schober, 0033]. It will therefore be appreciated that, in the scenarios in which the following vehicle approaches closer and causes the display to cycle through multiple different colored lights in succession, that the following vehicle will have been within the tailgating range for more time than the predetermined sensor measurement time), the first unit comprising a yellow light emitting diode, the second unit 8comprising a red light emitting diode (See at least Fig. 2 in Schober: Schober discloses that display device 120 may generally comprise a plurality of LED's [See at least Schober, 0025]); and 
a coupler engaging the notification module and configured for engaging the vehicle for coupling the notification module to the vehicle, the coupler comprising at least one of a base configured for supporting the notification module on an interior surface of the vehicle proximate to a rear window of the vehicle and a fastener configured for engaging an exterior surface of the vehicle (See at least Fig. 1 in Schober: Schober discloses that the display 120 may be integrated into a center tail light assembly of the vehicle or installed as a stand alone unit that attaches to the vehicle [See at least Schober, 0031]).  
	However, Schobert does not explicitly teach the notification assembly wherein the first (yellow) unit is configured for intermittent illumination.
	However, Boyer does teach a warning light notification assembly for a vehicle wherein the first (yellow) unit is configured for intermittent illumination (See at least Figs. 7A-B in Boyer: Boyer teaches that a vehicle is equipped with a device including a plurality of lamps 702, such as yellow LEDs, which are intended to be flashed to either identify the vehicle in which the flasher is mounted, or to alert anyone nearby that the vehicle may be moving, such as backing up [See at least Boyer, 0066]). Both Boyer and Schober teach yellow warning light notification systems for vehicles. However, only Boyer explicitly teaches where the yellow warning lights are configured to flash.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the yellow warning lights of Schober to also flash, like the yellow warning lights of Boyer. Anyone of ordinary skill in the art will appreciated that flashing lights are more noticeable than continuous lights in many cases, therefore improving safety of a warning light system.

Regarding claim 11, Schober discloses The tailgating detection and notification assembly and vehicle combination of claim 10.
However, Schober does not explicitly teach the tailgating detection and notification assembly wherein the first (yellow) unit is configured for intermittent illumination.
However, Boyer does teach a warning light notification assembly for a vehicle wherein the first (yellow) unit is configured for intermittent illumination (See at least Figs. 7A-B in Boyer: Boyer teaches that a vehicle is equipped with a device including a plurality of lamps 702, such as yellow LEDs, which are intended to be flashed to either identify the vehicle in which the flasher is mounted, or to alert anyone nearby that the vehicle may be moving, such as backing up [See at least Boyer, 0066]). Both Boyer and Schober teach yellow warning light notification systems for vehicles. However, only Boyer explicitly teaches where the yellow warning lights are configured to flash.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the yellow warning lights of Schober to also flash, like the yellow warning lights of Boyer. Anyone of ordinary skill in the art will appreciated that flashing lights are more noticeable than continuous lights in many cases, therefore improving safety of a warning light system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668